UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2240


NICOLE RENA MCCREA,

                    Plaintiff - Appellant,

             v.

THE JOHNS HOPKINS UNIVERSITY; DEXTER SMITH; EILEEN HAASE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:15-cv-00579-JKB)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nicole Rena McCrea, Appellant Pro Se. Elena D. Marcuss, Adam Thomas Simons,
MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nicole Rena McCrea appeals the district court’s order denying relief on her

complaint asserting claims under Title VI of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000d – 2000d-7 (2012); Title IX of the Education Amendments of 1972, 20 U.S.C.

§§ 1681–1688 (2012); Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794

(2012); Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12131–

12165 (2012); and 42 U.S.C. §§ 1981, 1983, 1985 (2012). We have reviewed the record

and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district court. McCrea v. The Johns

Hopkins Univ., No. 1:15-cv-00579-JKB (D. Md. Oct. 24, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                            2